Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 13, 2022 and June 10, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, 16, 20, 29, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view of Zar et al (US 202/0205932).

As per claims 1 and 20 Tan depicts in figure 2 and discloses: A system comprising: a plurality of sensors 215, 220, 225, 230, 235 and 240 arranged on a wearable device 200 including one or more electrodes, wherein the plurality of sensors 215, 220, 225, 230, 235 and 240 are configured to sense a plurality of neuromuscular signals from the user { [0044] In various embodiments, once the user has initially attached the Wearable Electromyography-Based Controller, a self calibration module 105 operates in cooperation with a training module 110 to associate the electrical signals (or a particular sequence of electrical signals) generated by particular muscles with specific gestures or motions of the user.}; and at least one computer processor 485 { figure 4 } programmed to: provide the plurality of neuromuscular signals and/or signals derived from the plurality of neuromuscular signals as inputs to one or more trained autocalibration models { [0044] In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals.}; determine based, at least in part, on the output of the one or more trained autocalibration models, a current position and/or orientation of the wearable device 200 on the user { [0046] Once the initial self-calibration process has been completed, a positional localization module 125 operates to determine approximate positions of each sensor node on the body, as well as relative positions of one or more of the sensor nodes relative to one or more other of the sensor nodes}; and generate a control signal based, at least in part, on the current position and/or orientation of the wearable device 200 on the user and the plurality of neuromuscular signals. { [0047] Following the positional localization process, the Wearable Electromyography-Based Controller is ready to use in order to capture electrical signals generated by the user's muscles and to then use those electrical signals to form the basis of a muscle-computer interface. }

Regarding claims 1 and 20 Tan is silent as to:  at least one computer processor programmed to: define a virtual reference electrode among the electrodes of the wearable device; determine a rotation offset relative to the virtual reference electrode, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode.  With respect to claims 1 and 20 Zar et al discloses in figures 1-3:  at least one computer processor 41 programmed to: define a virtual reference electrode 65 among the electrodes 55 of the wearable device 40; determine a rotation offset relative to the virtual reference electrode 65, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode 65. { [0065] Assuming, the virtual electrode positions 65 provide accurate and meaningful data of the position of the actual physical ablation electrodes 55, the virtual electrode positions 65 and the virtual circle 64 that they define may be used to compute the position and orientation of the inflatable balloon 45. However, each of the individual electrode positions are generally noisy (as discussed above) and therefore the locations 65 generally do not conveniently fall on the virtual circle 64. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the at least one computer processor of Tan programmed to: define a virtual reference electrode among the electrodes of the wearable device; determine a rotation offset relative to the virtual reference electrode, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode as taught by Zar et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide at least one computer processor programmed to: define a virtual reference electrode among the electrodes of the wearable device; determine a rotation offset relative to the virtual reference electrode, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode to reliably compute the position and orientation of the device. See [0067] of Zar et al.

As per claim 13 Tan discloses: The system of claim 1, wherein the plurality of sensors 215, 220, 225, 230, 235 and 240 comprises a plurality of electromyography (EMG) sensors. { [0063] In general, the armband 200 has a plurality of EMG sensor nodes (215, 220, 225, 230, 235 and 240) around the circumference of the armband. }

As per claims 14 and 29 Tan discloses: wherein the at least one computer processor 485 is further programmed to: identify that at least a portion of the wearable device 200 has moved on the wrist or forearm 210 of the user; and determine the current position and/or orientation of the wearable device 200 on the user in response to identifying that at least a portion of the wearable device 200 has moved on the wrist or forearm 210 of the user. { [0044] Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals. }

As per claims 16 and 31 Tan discloses: wherein identifying the at least a portion of the wearable device 200 has moved on the wrist or forearm 210 of the user comprises detecting one or more movement artifacts in the sensed plurality of neuromuscular signals. { [0044] Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals. }

As per claim 33 Tan discloses: A method for training an inference model for autocalibration of a wearable device 200, the method comprising: receiving neuromuscular signals sensed from a plurality of users as the wearable device 200 was worn by each of the users while performing a plurality of hand gestures and/or poses, wherein for each of the plurality of hand gestures and/or poses{ [0044] In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals.}, the wearable device 200 was oriented or positioned differently on the user; labeling the received neuromuscular signals for each of the plurality of hand gestures and/or poses based on the orientation or position of the wearable device 200 during sensing of the corresponding neuromuscular signals{ [0046] Once the initial self-calibration process has been completed, a positional localization module 125 operates to determine approximate positions of each sensor node on the body, as well as relative positions of one or more of the sensor nodes relative to one or more other of the sensor nodes}; and training one or more autocalibration models based, at least in part, on the labeled neuromuscular signals. { [0047] Following the positional localization process, the Wearable Electromyography-Based Controller is ready to use in order to capture electrical signals generated by the user's muscles and to then use those electrical signals to form the basis of a muscle-computer interface. }

Regarding claim 33 Tan is silent as to:  defining a virtual reference electrode among the electrodes of the wearable device; and determining a rotation offset relative to the virtual reference electrode; and determining a current position and/or orientation of the wearable device on the user, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode.  With respect to claim 33 Zar et al discloses in figures 1-3:  defining a virtual reference electrode 65 among the electrodes 55 of the wearable device 40; and determining a rotation offset relative to the virtual reference electrode 65; and determining a current position and/or orientation of the wearable device on the user, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode 65 { [0065] Assuming, the virtual electrode positions 65 provide accurate and meaningful data of the position of the actual physical ablation electrodes 55, the virtual electrode positions 65 and the virtual circle 64 that they define may be used to compute the position and orientation of the inflatable balloon 45. However, each of the individual electrode positions are generally noisy (as discussed above) and therefore the locations 65 generally do not conveniently fall on the virtual circle 64. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Tan with defining a virtual reference electrode among the electrodes of the wearable device; and determining a rotation offset relative to the virtual reference electrode; and determining a current position and/or orientation of the wearable device on the user, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode as taught by Zar et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with defining a virtual reference electrode among the electrodes of the wearable device; and determining a rotation offset relative to the virtual reference electrode; and determining a current position and/or orientation of the wearable device on the user, wherein the orientation is established at least partially based on the determined rotation offset value relative to the virtual reference electrode to reliably compute the position and orientation of the device. See [0067] of Zar et al.

As per claim 34 Tan discloses: The method of claim 33, further comprising: extracting from the received neuromuscular signals, a plurality of templates, where each of the plurality of templates corresponds to one of the plurality of hand gestures and/or poses; and generating calibrated neuromuscular signals based, at least on the extracted plurality of templates, and wherein training the one or more autocalibration models comprises training the one or more autocalibration models based, at least in part, on the calibrated neuromuscular signals. { [0044] In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals.}

As per claim 35 Tan discloses: The method of claim 33, further comprising: predicting a plurality of rotation offsets of the wearable device 200 using a plurality of simulations of different orientations. { [0085] if the user has used the Wearable Electromyography-Based Controller before and has trained models for predicting her gestures, she can simply perform a clenching gesture, or a wriggling of his fingers (in the case of an armband) in order to provide the system with enough information to perform the mapping from the current position of EMG sensors (and of data) to the previous model. }


Claims 2-5, 15, 17, 21-24, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view Zar et al (US 202/0205932) as applied to the claims above, and further in view of Ataee et al (US 2015/0109202).

Regarding claims 2 and 21 Tan as modified by Zar et al is silent as to: wherein determining the current position and/or orientation of the wearable device 200 comprises determining the current position and/orientation of the wearable device 200 without the user performing a particular pose or gesture during sensing of the plurality of neuromuscular signals.  With respect to claims 2 and 21 Ataee et al discloses: wherein determining the current position and/or orientation of the wearable device comprises determining the current position and/orientation of the wearable device without the user performing a particular pose or gesture during sensing of the plurality of neuromuscular signals. { [0053] Signals that are provided by EMG sensors 110 in device 100 are routed to processor pod 108 for processing by processor 130. To this end, device 100 employs a set of communicative pathways (e.g., 121 and 122) to route the signals that are output by sensor pods 101, 102, 103, 104, 105, 106, and 107 to processor pod 108. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to the system of Tan with determining the current position and/or orientation of the wearable device comprises determining the current position and/orientation of the wearable device without the user performing a particular pose or gesture during sensing of the plurality of neuromuscular signals as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with determining the current position and/or orientation of the wearable device comprises determining the current position and/orientation of the wearable device without the user performing a particular pose or gesture during sensing of the plurality of neuromuscular signals so as to determine position and/or orientation initially without required input from the user or wearer thereby making the wearable device more user friendly.

Regarding claims 3 and 22 Tan as modified by Zar et al is silent as to: wherein the at least one computer processor 485 is programmed to process the sensed plurality of neuromuscular signals prior to providing the processed neuromuscular signals to the one or more autocalibration models. With respect to claims 3 and 22 Ataee et al discloses: wherein the at least one computer processor is programmed to process the sensed plurality of neuromuscular signals prior to providing the processed neuromuscular signals to the one or more autocalibration models. { [0053] Signals that are provided by EMG sensors 110 in device 100 are routed to processor pod 108 for processing by processor 130. To this end, device 100 employs a set of communicative pathways (e.g., 121 and 122) to route the signals that are output by sensor pods 101, 102, 103, 104, 105, 106, and 107 to processor pod 108. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with at least one computer processor is programmed to process the sensed plurality of neuromuscular signals prior to providing the processed neuromuscular signals to the one or more autocalibration models as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with at least one computer processor is programmed to process the sensed plurality of neuromuscular signals prior to providing the processed neuromuscular signals to the one or more autocalibration models to eliminate noise and interference from signals to enhance the accuracy of the system. See [0052] of Ataee et al.

Regarding claims 4 and 23 Tan as modified by Zar et al is silent as to: wherein the at least one programmed processor is further programmed to: generate calibrated neuromuscular signals based, at least in part, on the current position and/or orientation of the wearable device 200 and the plurality of neuromuscular signals, and wherein generating a control signal comprises generating a control signal based, at least in part, on the calibrated neuromuscular signals. With respect to claims 4 and 23 Ataee et al discloses: wherein the at least one programmed processor is further programmed to: generate calibrated neuromuscular signals based, at least in part, on the current position and/or orientation of the wearable device and the plurality of neuromuscular signals { [0147]  An initial reference gesture as described herein is used to determine the "orientation" of the EMG sensor signals.}, and wherein generating a control signal comprises generating a control signal based, at least in part, on the calibrated neuromuscular signals. { [0148] In such implementations, the wearable EMG device (100) may include a non-transitory processor-readable storage medium (140) and with processor-executable instructions and/or data that, when executed by the processor (130) of the wearable EMG device (100), cause the processor (130) to monitor a quality of match between the signal data provided by the EMG sensors (110) and the gesture identified based on that signal data. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with at least one programmed processor is further programmed to: generate calibrated neuromuscular signals based, at least in part, on the current position and/or orientation of the wearable device and the plurality of neuromuscular signals as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with at least one programmed processor is further programmed to: generate calibrated neuromuscular signals based, at least in part, on the current position and/or orientation of the wearable device and the plurality of neuromuscular signals in order to provide accurate signals for further processing and enhance the efficiency of the system.

Regarding claims 5 and 24 Tan as modified by Zar et al is silent as to: wherein the at least one programmed processor is further programmed to: select or modify one or more inference models based, at least in part, on the current position and/or orientation of the wearable device 200; and provide the plurality of neuromuscular signals as input to the selected or modified one or more inference models, and wherein generating a control signal is further based, at least in part, on an output of the selected or modified one or more inference models.  With respect to claims 5 and 24 Ataee et al discloses: wherein the at least one programmed processor is further programmed to: select or modify one or more inference models based, at least in part, on the current position and/or orientation of the wearable device { [0151] Thus, throughout this specification and the appended claims, the terms "calibrating" and/or "recalibrating" in the context of a decision tree (as in, e.g., calibrating and/or recalibrating a decision tree) are used to generally refer to both of the above approaches; namely, i) setting the parameters of a fixed decision tree structure based on a determined user type and/or orientation of the wearable EMG device (100), and ii) selecting one from a set of decision trees based on a determined user type and/or orientation of the wearable EMG device (100). } ; and provide the plurality of neuromuscular signals as input to the selected or modified one or more inference models, and wherein generating a control signal is further based, at least in part, on an output of the selected or modified one or more inference models. { [0148] The wearable EMG device (100) may be configured to sense when it has been removed by the user (e.g., by sensing an extended period of no inertial sensor activity, or by identifying erratic signals that may be produced by the EMG sensors (110) when they are no longer capacitively coupled to the user's body) and to expect a reference gesture when it is put back on by a user. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with at least one programmed processor is further programmed to: select or modify one or more inference models based, at least in part, on the current position and/or orientation of the wearable device as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with at least one programmed processor is further programmed to: select or modify one or more inference models based, at least in part, on the current position and/or orientation of the wearable device so as to accurately gauge signals to control device making the overall system efficient and robust.

Regarding claims 15 and 30 Tan as modified by Zar et al is silent as to: wherein identifying the at least a portion of the wearable device 200 has moved on the wrist or forearm 210 of the user comprises determining that the wearable device 200 has rotated around and/or translated along the user's wrist or forearm 210.  With respect to claim 15 Ataee et al discloses: wherein identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user comprises determining that the wearable device has rotated around and/or translated along the user's wrist or forearm. { [0148] The wearable EMG device (100) may be configured to sense when it has been removed by the user (e.g., by sensing an extended period of no inertial sensor activity, or by identifying erratic signals that may be produced by the EMG sensors (110) when they are no longer capacitively coupled to the user's body) and to expect a reference gesture when it is put back on by a user. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user comprises determining that the wearable device has rotated around and/or translated along the user's wrist or forearm as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user comprises determining that the wearable device has rotated around and/or translated along the user's wrist or forearm so as to provide accurate measurement readings thereby increasing the efficiency and accuracy of the overall system.

Regarding claims 17 and 32 Tan as modified by Zar et al is silent as to: further comprising at least one inertial measurement unit (IMU) sensor, and wherein identifying the at least a portion of the wearable device 200 has moved on the wrist or forearm 210 of the user is based, at least in part, on at least one signal sensed by the at least one IMU sensor. With respect to claims 17 and 32 Ataee et al discloses: further comprising at least one inertial measurement unit (IMU) sensor, and wherein identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user is based, at least in part, on at least one signal sensed by the at least one IMU sensor. { [0050] For some applications, device 100 may also include at least one inertial sensor 160 (e.g., an inertial measurement unit, or "IMU," that includes at least one accelerometer and/or at least one gyroscope) responsive to (i.e., detect, sense, transduce, measure, or otherwise respond to) motion effected by a user and provide signals in response to the motion. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with at least one inertial measurement unit (IMU) sensor, and wherein identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user is based, at least in part, on at least one signal sensed by the at least one IMU sensor as taught by Ataee et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with at least one inertial measurement unit (IMU) sensor, and wherein identifying the at least a portion of the wearable device has moved on the wrist or forearm of the user is based, at least in part, on at least one signal sensed by the at least one IMU sensor so as to provide accurate measurement readings thereby increasing the efficiency and accuracy of the overall system.


Claims 6-10, 25 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view Zar et al (US 202/0205932) as applied to the claims above, and further in view of Sainath et al (US 2016/0099010).


As per claims 6, 25 and 36 Tan discloses: The system of claim 1, wherein the one or more autocalibration models used to determine the current position and/or orientation of the wearable device 200 on the user 

Regarding claims 6-7, 25 and 36-37 Tan as modified by Zar et al is silent as to: a neural network that is an LSTM neural network.  With respect to claims 6-7, 25 and 36-37 Sainath et al discloses: a neural network that is an LSTM neural network. { [0021] FIG. 1 shows a block diagram of an example system 100 that represents an acoustic model having CNN, LSTM, and DNN layers. The system 100 processes each input in a sequence of inputs to generate an output for each input. }

Regarding claims 8-9 Tan as modified by Zar et al is silent as to: The system of claim 7, wherein the LSTM neural network includes at least one pooling layer wherein the at least one pooling layer comprises a max pooling layer. With respect to claims 8-9 Sainath et al discloses: The system of claim 7, wherein the LSTM neural network includes at least one pooling layer wherein the at least one pooling layer comprises a max pooling layer.  { [0024] In some implementations, the CNN layers 104 include one or more max-pooling layers. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with a neural network that is an LSTM neural network including at least one pooling layer wherein the at least one pooling layer comprises a max pooling layer as taught by Sainath et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide as system with a neural network that is an LSTM neural network including at least one pooling layer wherein the at least one pooling layer comprises a max pooling layer to dynamically and predictably update training and calibration of the overall system.

Regarding claim 10 Tan as modified by Zar et al is silent as to: The system of claim 8, wherein the at least one pooling layer provides rotation invariance of ±1 sensor locations.  With respect to claim 10 Sainath et al discloses: The system of claim 8, wherein the at least one pooling layer{ [0024] In some implementations, the CNN layers 104 include one or more max-pooling layers. }.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with at least one pooling layer provides rotation invariance of ±1 sensor locations as suggested by Sainath et al.  The rationale is as follow:  The purpose of the at least one pooling layer is to dynamically and predictably update training and calibration of the system.  The pooling layer need not provide rotation invariance of ±1 sensor locations to dynamically and predictably update the training and calibration of the system.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide at least one pooling layer provides rotation invariance of ±1 sensor locations, which is well within the purview of a skilled artisan and absent an unobvious results, to provide a usable and practical threshold for rotation invariance.


Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view Zar et al (US 202/0205932) as applied to the claims above, and further in view of Slonneger (US 2015/0109202).

As per claims 11 and 26 Tan discloses: The system of claim 1, wherein the one or more autocalibration models are trained to identify the orientation and/or location of the wearable device 200 based on neuromuscular signals { [0044] In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals.} obtained from a 

As per claims 12 and 27 Tan discloses: The system of claim 11, wherein the neuromuscular signals obtained from the wearable device 200 was oriented and/or positioned in multiple different configurations on a forearm 210 and/or wrist of the user { [0044] In various embodiments, once the user has initially attached the Wearable Electromyography-Based Controller, a self calibration module 105 operates in cooperation with a training module 110 to associate the electrical signals (or a particular sequence of electrical signals) generated by particular muscles with specific gestures or motions of the user.}.

Regarding claims 11-12 and 26-27 Tan as modified by Zar et al is silent as to: a plurality of users. With respect to claims 11-12 and 26-27 Slonneger discloses: a plurality of users. { [0017] In particular, a logistic-regression model is provided a priori, that is, not in real time with respect to the end user, but beforehand. The model is implemented on a device, and accelerometer data are collected with multiple users throughout the day. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with a plurality of users as taught by Slonneger.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with a plurality of users to obtain more orientation, position and gesture configurations thereby improving the accuracy of the overall system, as well as, allowing the system to be used by multiple users.

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view Zar et al (US 202/0205932) as applied to the claims above, and further in view of Fitzgerald et al (US 2009/0195497).

As per claims 18 and 28 Tan discloses: wherein determining the current position and/or orientation of wearable device 200 comprises determining a rotation of the wearable device 200 { [0044] In some embodiments, a user gesture module 115 works in cooperation with the training module 110 by directing the user to perform specific gestures or motions to assist the training module 110 and self-calibration module in learning the muscle generated electrical signals or sequences of muscle generated electrical signals that correspond to the specific gestures and motions of the user. Further, in various embodiments, a user feedback module 120 operates to direct the user in repositioning or rotating the Wearable Electromyography-Based Controller in order to better position one or more of the sensor nodes to capture particular muscle electrical signals.} wearable device 200.

Regarding claims 18 and 28 Tan as modified by Zar et al is silent as to:  relative to a virtual reference orientation of the wearable device.  With respect to claims 18 and 28 Fitzegerald et al discloses: relative to a virtual reference orientation of the wearable device.  { [0048] Referring again to FIG. 4, once the portable device 10 is calibrated to the reference orientation, the inertial sensor tracks motion of the portable device 10 with respect to this reference orientation (block 402). The display 18 is enabled when the device 10 is within a viewable range, where the viewable range is a predefined rotational angle range in each of the x, y, and z axis, to a user based upon a position of the device 10 with respect to the reference orientation (block 404). Enabling the display 18 can take the form of turning on the display 18 so that the user may interact with the user interface application 623. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with relative to a virtual reference orientation of the wearable device as taught by Fitzegerald et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with relative to a virtual reference orientation of the wearable device in order to accurately gauge the orientation and manipulate the controls effectively and efficiently. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2009/0326406) in view Zar et al (US 202/0205932) as applied to the claims above, and further in view of Osterhout et al (US 2009/0195497).

Regarding claim 19 Tan as modified by Zar et al is silent as to: The system of claim 1, wherein the control signal is a control signal to control one or more operations of or within a virtual reality system or an augmented reality system. With respect to claim 19 Osterhout et al discloses: The system of claim 1, wherein the control signal is a control signal to control one or more operations of or within a virtual reality system or an augmented reality system. { [0232] The augmented reality eyepiece also includes a camera and any interface necessary to connect the camera to the circuit. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Tan with a control signal to control one or more operations of or within a virtual reality system or an augmented reality system as taught by Osterhout et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a system with a control signal to control one or more operations of or within a virtual reality system or an augmented reality system in order to provide a user friendly interface and accurately gauge the orientation and manipulate the controls effectively and efficiently.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd